Title: To James Madison from Thomas Jefferson, [1 January] 1791
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M
Saturday morng. [1 January 1791]
I intended to have called last night & left with you the inclosed draught of a lre. to Otto but it was so cold I could not give up my hack. I recieved yours soon after I came home. Of the two constructions I observe you lean more to the 2d. and I more to the 1st. on account of the consequences to which the 2d may be pursued. My first idea was to write this lre. to Otto and previously communicate it to the President, & he perhaps to the Senate. But I have concluded to throw it into the form of a report to the President, to be submitted to the Senate. This will permit me to speak without reserve, to admit the force of the 2d. construction, & to enforce the proposition I suggest in the close, by shewing what valuable branches of our commerce hang on the will of the French nation. I shall see you at dinner, & be glad to exchange further thoughts on the subject which is an important one.
